           Case 1:20-cv-00880-AWI-SAB Document 14 Filed 07/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                  Case No. 1:20-cv-00880-AWI-SAB

12                 Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                      NOTICE OF STATUS OF DEFENDANTS
13          v.                                        OR A REQUEST FOR ENTRY OF
                                                      DEFAULT
14   J.C. PENNEY COMPANY, INC., et al,
                                                      FIVE DAY DEADLINE
15                 Defendants.

16

17         Cynthia Hopson (“Plaintiff”) filed this action against J.C. Penney Company, Inc.; J.C.

18 Penney Corporation, Inc.; Macy’s West Stores, Inc.; Macy’s Retail Holdings, Inc.; Macy’s

19 Primary Real Estate, Inc.; and Macerich Vintage Faire Limited Partnership. On July 11, 2020,
20 Plaintiff returned proofs of service demonstrating that all the named defendants had been

21 personally served on July 6 or 7, 2020. (ECF Nos. 6-11.) On July 20, 2020, Defendant J.C.

22 Penney Corporation, Inc. filed a notice of filing bankruptcy and this action has been stayed

23 against Defendants J.C. Penney Company Inc. and J.C. Penney Corporation, Inc (“J.C. Penney

24 Defendants”). (ECF Nos. 12, 13.)

25         Rule 12 of the Federal Rules of Civil Procedure provides that a responsive pleading must

26 be filed within twenty one days of being served with the summons and complaint. Fed. R. Civ.
27 P. 12(A)(i). Since the defendants in this action were personally served, a responsive pleading

28 was due on July 28, 2020 at the latest. Compare Fed. R. Civ. P 6(d) (allowing three additional


                                                  1
            Case 1:20-cv-00880-AWI-SAB Document 14 Filed 07/31/20 Page 2 of 2


 1 days after certain kinds of service). Here, the time for a responsive pleading to be filed has

 2 passed. Only the J.C. Penney Defendants have responded to the complaint and Plaintiff has not

 3 filed a stipulation to extend time for the other defendants to respond nor a request for entry of

 4 default.

 5          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 6 this order, Plaintiff shall either file a request for entry of default or a notice informing the Court

 7 of the status of the Defendants that have failed to file a response to the complaint.

 8
     IT IS SO ORDERED.
 9

10 Dated:      July 31, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
